By the Court, Sawyer, J.
This action was commenced on the 26th day of November, 1862, to recover a portion of the tract of land known as the “ Suscol Rancho.” The plaintiff was one of the purchasers under the grant to Vallejo. He had occupied for a series of *485years, claiming title under said grant. Soon after the decision of the Supreme Court of the United States, rejecting the Vallejo grant in 1862, numerous parties, regardless of the inclosures or possession of those who had for years occupied under conveyances from Vallejo, entered upon various tracts of the land covered by the rejected grant. Among the parties so entering were the defendants, each of whom laid claim to one hundred and sixty acres. These entries were made sometime during the summer and fall of 1862, and prior to the institution of this suit.
The defendants answered separately, and in their answers severally alleged, that, at the time of their respective entries upon the lands in question, said lands were public lands of the United States, subject to the pre-emption laws of 1841 as subsequently modified and extended over the State of California ; that they respectively entered upon tracts of one hundred and sixty acres each, and no more, under and in pursuance of said pre-emption laws, with the intent to occupy and enter the same in accordance with the terms of said Act, so soon as said lands should come into market. '
The testimony, by consent of the parties, was taken by a referee and reported to the Court, and the Court tried the case without a jury upon the testimony thus taken.
The Court found:
Firstly—The plaintiff, on and for several years before the twenty-fifth day of October, had by himself and tenants, held the actual possession of the land described in the complaint, cultivating and using the same for the ordinary purposes of agriculture, farming and pasturage.
Secondly—That on or about said twenty-fifth day of October, A. D. 1862, the defendants entered upon said premises, and ousted and excluded plaintiff therefrom, and have from that time to the present withheld the same from him.
Also the value of the rents and profits, and the specific parts of which each was in possession, and rendered judgment-accordingly. A motion for new trial having been made and *486denied, defendants appeal from the order denying new trial, and from the judgment.
Upon the facts found, the judgment is clearly correct, and the only questions are, as to the sufficiency of the evidence to support the findings, and as to the propriety of the rejection of certain evidence offered by defendants. Upon the first point, the testimony was clearly sufficient to establish the prior possession during several years of the plaintiff, and the entry and ouster by defendants. The testimony utterly failed to connect the defendants with the title of the United States, through the medium of the pre-emption laws. The preemption laws in force at the time, if any, were the Act of 1841, and subsequent modifications. The only qualification of the law of 1841 bearing upon the question is, that in California, finsurveyed lands were subject to pre-emption settlements; and the fact that a party had once before availed himself of the provisions of the Act in other States, did not preclude him from availing himself of its provisions again in this State. In other respects, the provisions of the law of 1841 were in force.
Under that Act, no person is entitled to settle upon the public land, with a view to pre-emption, unless such person is the head of a family, a widow, or one over the age of twenty-one years, the party being a citizen of the United States, or a person who has filed his declaration of intention to become a citizen, and he must “ make a settlement in person,” and must “ inhabit and improve the same,” and “ erect a dwelling thereon.” And, “ Ho person who is a proprietor of three hundred and twenty acres of land in any State or Territory of the United States, and no person who shall quit or abandon his residence on his own land to reside on the public land in the same State or Territory, shall acquire any right of pre-emption under this Act.” (Wood’s Digest, 746, Sec. 10.)
In order to connect themselves with the United States under the pre-emption laws, it was necessary for the defendants to show that they were persons entitled under this Act to the benefit of its provisions. But there is not a shadow of testi*487mony in the record tending to show that they, or either of them, were heads of families, single men over the age of twenty-one, or citizens, or persons who had filed their declarations of intention to become citizens, and no satisfactory evidence that they made “ a settlement in person,” and “ inhabited the same.” There is testimony that most of them built a shanty, or moved one on the land; but the testimony is that a portion of them lived in them, and a portion did not, and the testimony does not show which defendants lived on the land, or inhabited it, and which did not, except that it appears that U. F. Wood “ never lived on the land.” But as before stated, there is a total absence of testimony tending to show, that any one of these parties is within the provisions of the Act. It is not enough to show that they entered with an intent to claim under the pre-emption laws, without also showing that they were entitled to make a claim under such laws. The defendants having failed to connect themselves with the title of the United States through the medium of "these acts, or otherwise, the evidence justifies the finding, and the prior possession of plaintiff must prevail.
The testimony of the defendants which was rejected, if all admitted, would not obviate this defect of proof, and could not therefore change the result.
But the certificate of the Register of the Land Office, that, on the 23d of October, 1863, the said several defendants filed their declaratory statements under the pre-emption laws, giving notice of their intention to claim the respective portions of the lands upon which they had entered, was inadmissible. These transactions took place nearly a year after the commencement of this suit, and at the time the said declarations were filed, the lands covered by them had been withdrawn from the operation of the law of 1841 (as we held in Hastings v. McGoogin et al., ante 84,) by the Act of March ,3, 1863. At this time, and for a year after the 15th of October, 1863—the day on which the plats of survey were filed—the plaintiff was the only person authorized by the Act of March *4883, 1863, to purchase these lands. There was no error in rejecting the certificate of the Begister of the Land Office.
Under the views taken it is unnecessary to discuss the question as to the right of a person, for the purpose of acquiring a pre-emption right, to enter upon the actual possession of another.
Judgment affirmed.
Mr. Justice Currey, having been consulted as counsel, did not sit in the case.